Citation Nr: 1434986	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable initial rating, effective June 24, 2009.  The Veteran appealed for a higher rating.  

In July 2014, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate his bilateral hearing loss was in May 2010.  During his July 2014 hearing, the Veteran indicated that his hearing had progressively worsened since he was most recently examined, four years earlier.  He reported that following the VA examination, he was issued and fitted with hearing aids.  The Veteran stated that increasingly he had to readjust his hearing aids to keep up with deteriorating hearing acuity.  As such, another examination is needed to adequately assess the current level of impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since March 2012.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests should be performed.  

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should     again be reviewed.  If the claim remains denied, then     the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



